Citation Nr: 1116091	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  02-15 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a variously diagnosed acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from July 1973 to June 1975.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  This matter was originally before the Board on appeal from a June 2002 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for posttraumatic stress disorder (PTSD).  In a decision issued in May 2005, the Board denied the Veteran's claim.  The Veteran appealed that decision to the Court.  In April 2006, the Court issued an order that vacated the May 2005 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the April 2006 Joint Motion by the parties.  In August 2006 and October 2008, the Board remanded the case for further development.  The issue in this case has been recharacterized in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for peripheral neuropathy, including as secondary to herbicide exposure, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

During the pendency of his claim for service connection the Veteran had a VA diagnosis of PTSD; his alleged stressor event in service has been corroborated.


CONCLUSION OF LAW


Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA) 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  As the Board is granting the benefit sought, there is no reason to belabor the impact of the VCAA on this matter, as any duty to notify omission or duty to assist failure is harmless.  

II. Legal Criteria, Factual Background, & Analysis 

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

To establish service connection for PTSD requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD. 75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010)(correcting effective and applicability dates).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran contends that he has PTSD as a result of experiences in service.  While he has reported various stressor events some of which are not corroborated/deemed credible (including smelling "burning flesh" and "exploding sound of bombs. .  .everywhere"), he also reported that he participated in the evacuation of Saigon and witnessed helicopters crashing onto the ship and falling off the side of the ship.  See July 2000 initial stressor statement prepared by the Veteran.  

A July 2004 VA psychosocial assessment signed by an advanced nurse practitioner and co-signed by a physician states that the veteran was involved in the evacuation of Phnom Penh and Saigon, that he was in a combat zone, heard the sounds of bombs dropping, and witnessed a helicopter crash loaded with refugee children.  Based on these stressors, she concluded that the veteran met the DSM-IV criteria for PTSD.  The Axis I diagnosis was PTSD, combat related, depression NOS.  This diagnosis has continued throughout the Veteran's VA treatment records.  

An April 2010 VA memorandum to the file notes that the Veteran's personnel file verifies that he participated in Operation Frequent Wind, the evacuation of Saigon, Republic of Vietnam from April 23, 1975, to May 1, 1975.  A response from the United States Joint Services Records Research Center noted the command history submitted by the U.S.S. Blue Ridge documents that the ship coordinated the evacuation effort of Vietnam, while the ship was off the coast of Vietnam.  Deck logs from the U.S.S. Blue Ridge revealed that an Air America helicopter crashed and was pushed over the side of the ship on April 29, 1975 and that within one hour on that date, an additional 7 helicopters were listed as ditching in the water or crashing into the water.  Casualties were not reported.  Accordingly, RO personnel concluded that the Veteran's alleged stressor was corroborated.

On April 2010 VA PTSD examination the examiner noted that the Veteran's claims file was reviewed.  The examiner noted the July 2004 VA treatment record which shows a diagnostic impression of PTSD as well as reports of VA PTSD examinations in 2002 and 2004 which did not diagnose PTSD.  The diagnosis was depressive disorder, not otherwise specified, which the examiner concluded was "less likely as not caused by or a result of his military experiences."  With respect to a diagnosis of PTSD, the examiner opined that "based on his responses during the current examination he does not meet all the criteria necessary for this diagnosis."  The examiner found that the Veteran "does not meet Criteria C involving persistent avoidance and numbing of general responsiveness."

While there is no current diagnosis of PTSD, the record shows that during the pendency of the instant claim, in July 2004, the Veteran received a DSM-IV diagnosis of PTSD.  And while he has provided descriptions of stressor events in service that are varied, and in part uncorroborated, he has also described a stressor which the RO has found to be corroborated, i.e., a helicopter crashing on the ship on which the Veteran was stationed.  Given the diagnosis of PTSD during the appeal period based in part on the stressor involving a helicopter crash, the Board finds that the evidence reasonably supports the Veteran's claim, and that service connection for PTSD is warranted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007)(The requirement that the Veteran have a current disability before service connection may be awarded "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim".)


ORDER

Service connection for PTSD is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


